PER CURIAM.
In these consolidated petitions for review, Abraham Lalawi, a native and citizen of Indonesia who claims he is a Christian of Chinese ethnicity, seeks review of orders issued by the Board of Immigration Appeals (Board) denying his motion to reopen removal proceedings (No. 04-2518) and denying his motion to reconsider that order (No. 05-1154). We have reviewed the administrative record and conclude the Board did not abuse its discretion in denying Lalawi’s motions. See 8 C.F.R. § 1003.2(a), (b) (2005).
We accordingly deny the petitions for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITIONS DENIED